Per Curiam:
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event, upon the ground that the finding of the jury that the plaintiff was free from contributory negligence was against the weight of the evidence. Present—Ingraham, P. J., McLaughlin, Laughlin, Scott and Hotchkiss, JJ. Ingraham, P. J., and Laughlin, J., dissented and voted for affirmance. Judgment and order reversed, new trial ordered, costs to appellant to abide event.